                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                            3:18-CR-00310-RJC-DSC
 USA                                        )
                                            )
                                            )
    v.                                      )        ORDER
                                            )
 EUGENIO LAMICQ CASTRO                      )
 MARIA ETELIANA MORA ARGUEDAS
 HAMBLET ARROYO BRENES
                                            )

         THIS MATTER is before the Court on the government’s Motion to Consolidate

Cases, (Doc. No. 19), and defendant Brenes’s responses in opposition, (Doc. No. 23,

24). Defendants Chavez and Oman also responded in opposition to the government’s

Notice of the Motion to Consolidate Cases filed in the related case. (Case No. 3:18-cr-

311, Doc. Nos. 130, 131).

         Local Rule 20.1 provides for the re-assignment of a case to a district judge

handling a related case. Ordinarily, “the Clerk of Court shall re-assign the latter case

to the judge presiding in the lowest case number, unless otherwise set forth in the

order.” Id. Here, the instant case has the lowest case number by one digit. The

government did not indicate on the New Criminal Case Cover Sheet for either case,

(Doc. No. 3-2, Case No. 3:18-cr-311, Doc. No. 3), that they were related, and the next

sequential case was assigned to the Honorable Max O. Cogburn, Jr.

         The government explains the two indictments could have been originally joined

as relating to the same alleged fraudulent sweepstakes telemarketing scheme, but

the defendants were split into two cases based on their eligibility for extradition from
Costa Rica. (Doc. No. 19: Motion at 2-3). Accordingly, extraditable defendants began

to appear in the case before Judge Cogburn as early as October 3, 2018, (Case No.

3:18-cr-311, Doc. No. 19), where defendant Brenes, believed to be a citizen of Costa

Rica, appeared in the instant case on November 24, 2019. Thus, in the circumstances

of this matter, it is in the interest of justice to re-assign this case to Judge Cogburn.

The defendants’ concerns about the whether the indictments will be consolidated for

trial or proceed separately can be raised before by the receiving judge.

       IT IS, THEREFORE, ORDERED that the government’s motion is

GRANTED in part, and the Clerk of Court shall re-assign this case to the Honorable

Max O. Cogburn, Jr.

 Signed: January 7, 2020




                                           2
